Affirmed and Opinion Filed June 10, 2021




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00935-CR
                                     No. 05-19-00936-CR

                          CHRISTIN LEE GORBY, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                 On Appeal from the 283rd Judicial District Court
                              Dallas County, Texas
                Trial Court Cause Nos. F19-00375-T & F18-29750-T

                           MEMORANDUM OPINION
                   Before Justices Osborne, Pedersen, III, and Nowell
                               Opinion by Justice Nowell
       A jury convicted Christin Lee Gorby of continuous sexual abuse of a young

child and aggravated sexual assault of a child.1 In three issues, appellant argues the

trial court erred by refusing to grant his motion for mistrial, by deciding the identity

of the proper outcry witness, and by not giving him an opportunity for allocution. In

two additional issues, appellant requests we modify the judgments. The State




   1
      Because appellant does not challenge the sufficiency of the evidence, we only provide the facts
relevant to the disposition of the appeal. See TEX. R. APP. P. 47.1.
requests additional modifications to the judgments. We modify the trial court’s

judgments and affirm as modified.

         A.     Motion for Mistrial
      Appellant was charged with having committed continuous sexual assault

against two minor females, P.G. and V.G. The jury convicted him as charged in the

offense against V.G. and convicted him of the lesser-included offense of aggravated

sexual assault against P.G. In his first issue on appeal, appellant argues the trial

court abused its discretion by failing to grant his motion for mistrial based on

testimony by a witness for the State that violated the trial court’s limine ruling and

cast appellant in a bad light. The State asserts the argument has not been preserved.

      We review a trial court’s denial of a motion for mistrial for an abuse of

discretion, viewing the evidence in the light most favorable to the trial court’s ruling

and considering only the arguments before the court at the time of the ruling. Ocon

v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). A mistrial is an appropriate

remedy in extreme circumstances for a narrow class of highly prejudicial and

incurable errors. Id. Because it is an extreme remedy, a mistrial should be granted

“only when residual prejudice remains” after less drastic alternatives are explored.

Id. at 884–85 (quoting Barnett v. State, 161 S.W.3d 128, 134 (Tex. Crim. App.

2005)). Though requesting lesser remedies is not a prerequisite to a motion for

mistrial, when the movant does not first request a lesser remedy, we will not reverse



                                          –2–
the court’s judgment if the problem could have been cured by the less drastic

alternative. Id. at 885.

      To preserve a complaint for appellate review, a defendant must lodge a timely

and specific request, objection, or motion with the trial court and obtain an adverse

ruling. TEX. R. APP. P. 33.1(a)(1)(A); Gonzalez v. State, 616 S.W.3d 585, 591 (Tex.

Crim. App. 2020). In accordance with Rule 33.1, a motion for mistrial is timely only

if it is made as soon as the grounds for it become apparent. Griggs v. State, 213

S.W.3d 923, 927 (Tex. Crim. App. 2007)

      P.G.’s mother (Mother) testified at trial. Appellant is P.G.’s father. Mother

testified she was not of sound mind when P.G. was a baby and could not care for

P.G. Child Protective Services became involved. When the State asked Mother why

Child Protective Services became involved, Mother stated: “Only because he beat

me up, prior.” The State responded: “Okay. Sorry. Let’s not talk about that.”

Appellant’s counsel then requested the lawyers approach the bench, and the record

reflects a discussion was held at the bench; the record does not include a transcription

of the discussion. Mother’s testimony then continued and, after the State finished

its direct examination, appellant moved for a mistrial based on Mother’s comment

that appellant beat her. The trial court denied the motion.

      Mother’s statement that appellant beat her was offered near the beginning of

her testimony. At that time, the asserted grounds for mistrial became apparent.

However, appellant waited until the end of the State’s direct examination to move
                                          –3–
for mistrial. Appellant’s motion for mistrial was not timely because it was not made

when the apparent grounds for mistrial became apparent. We conclude appellant

failed to preserve his complaint for our review.

      Additionally, if appellant had made a timely motion instead of waiting until

the end of Mother’s testimony, he could have requested a lesser remedy to cure any

error. For example, he could have requested the trial court strike the statement from

the record and instruct the jury to disregard it. However, because appellant did not

assert his motion when Mother made the statement, he did not request and the trial

court did not consider any lesser remedies to cure any error. Therefore, we further

conclude the trial court did not abuse its discretion by denying appellant’s motion

for mistrial because appellant did not first request a lesser remedy.

      We overrule appellant’s first issue.

         B.    Outcry Witness
      In his second issue, appellant argues the trial court erred by concluding the

proper outcry witness in the case involving P.G. was a forensic interviewer with the

Dallas Children’s Advocacy Center rather than Mother. The State asserts appellant

failed to preserve his complaint for appeal. We agree with the State.

      Outside the presence of the jury, the trial court held a hearing pursuant to

Texas Code of Criminal Procedure article 38.072.           Mother and the forensic

interviewer both testified. At the conclusion of the hearing, the State offered the

forensic interviewer as the outcry witnesses, and the trial court ruled the forensic

                                         –4–
interviewer was the proper outcry witness. See TEX. CODE CRIM. PROC. ART. 38.072.

Appellant did not object to this finding at the hearing or when the forensic

interviewer testified. Because appellant did not assert any objections, we conclude

he failed to preserve this issue for appeal. See TEX. R. APP. P. 33.1(a)(1)(A);

Gonzalez, 616 S.W.3d at 591. Accordingly, we overrule appellant’s second issue.

         C.    Right to Allocution
      In his fifth issue, appellant asserts the trial court failed to afford him an

opportunity for allocution. The State responds appellant failed to preserve this issue

for our review. We again agree with the State.

      Any common law right to allocution must be preserved by making a timely

and specific objection in the trial court and obtaining a ruling. Nelson v. State, No.

05-18-00938-CR, 2019 WL 2121051, at *5 (Tex. App.—Dallas May 15, 2019, no

pet.) (mem. op., not designated for publication) (citing McClintick v. State, 508

S.W.2d 616, 618 (Tex. Crim. App. 1974) (op on reh’g) (concluding appellant failed

to preserve complaint trial court violated his right to “common law allocution” by

failing to object in trial court prior to imposition of sentence); TEX. R. APP. P.

33.1(a)(1)). Although appellant had an opportunity to object that the trial court did

not provide an opportunity for allocution before the court imposed the sentences, he

did not do so. Because appellant was required to make a timely objection and obtain

a ruling and he failed to do so, we conclude he did not preserve this issue for our

review. We overrule appellant’s fifth issue.

                                         –5–
         D.    Modifications to Judgments

      In his third and fourth issues, appellant requests we modify the judgments as

follows: (1) correct the judgment in trial court cause number F18-29750-T to show

the jury convicted him of continuous sexual abuse of a child rather than aggravated

sexual assault of a child and (2) delete duplicative costs. The State agrees. The State

also requests we correct the following errors in trial court cause number F18-29750-

T: (1) the spelling of the State’s attorney’s name; (2) the statute of offense; (3)

appellant’s plea to an enhancement paragraph and the jury’s finding on that

enhancement; (4) whether appellant appeared with counsel; (5) the age of the victim;

and (6) appellant’s punishment election. Additionally, in trial court cause number

F19-00375-T, the State asks we correct the spelling of the name of the State’s

attorney and the victim’s age. We agree these modifications are proper.

      We have the power to modify the trial court’s judgment when we have the

necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865

S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref’d). Because the requested modifications are

proper, we modify the judgments as requested.

         E.    Conclusion

      We modify the trial court’s judgments and affirm as modified.




                                         –6–
                            /Erin A. Nowell//
                            ERIN A. NOWELL
                            JUSTICE
190935f.u05

190936f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                          –7–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTIN LEE GORBY, Appellant                On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00935-CR          V.               Trial Court Cause No. F-1900375-T.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Pedersen, III
                                             participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

Under the heading “Attorney for State,” we DELETE the words “Jaco Zachariah.”
Under the heading “Attorney for State,” we ADD the words “Jacob Zachariah.”

We DELETE the sentence: “The age of the victim at the time of the offense was
14 years.”
We ADD the sentence: “The age of the victim at the time of the offense was 7
years.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 10th day of June, 2021.




                                       –8–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTIN LEE GORBY, Appellant                On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00936-CR          V.               Trial Court Cause No. F-1829750-T.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Pedersen, III
                                             participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

Under the heading “Attorney for State,” we DELETE the words “Jaco Zachariah.”
Under the heading “Attorney for State,” we ADD the words “Jacob Zachariah.”

Under the heading “Offense for which Defendant Convicted,” we DELETE the
words “Sex Abuse Continuous Child/14.”
Under the heading “Offense for which Defendant Convicted,” we ADD the words
“Aggravated Sexual Abuse of a Child.”

Under the heading “Statute for Offense,” we DELETE the words “21.02 Penal
Code.”
Under the heading “Statute for Offense,” we ADD the words “22.021 Penal
Code.”

Under the heading “1st Enhancement Paragraph,” we DELETE the letters “N/A.”
Under the heading “1st Enhancement Paragraph,” we ADD the word “True.”

Under the heading “Finding on 1st Enhancement Paragraph,” we DELETE the
letters “N/A.”
Under the heading “Finding on 1st Enhancement Paragraph,” we ADD the word
“True.”
                                       –9–
We DELETE the sentence: “The age of the victim at the time of the offense was
14 years.” We ADD the sentence: “The age of the victim at the time of the offense
was 7 years.”

Under the heading “Counsel/Waiver of Counsel (select one),” we DELETE the
“x” in the box next to the statement “Defendant appeared without counsel and
knowingly, intelligently, and voluntarily waived the right to representation by
counsel in writing in open court.”
Under the heading “Counsel/Waiver of Counsel (select one),” we ADD an “x” in
the box next to the statement “Defendant appeared with counsel.”

Under the heading “Punishment Assessed by Jury/Court/No Election (select one),”
we DELETE the “x” in the box next to the statement “Court. Defendant elected to
have the Court assess punishment.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 10th day of June, 2021.




                                      –10–